Citation Nr: 1209233	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression.

2.  Entitlement to service connection for a skin disability, claimed as rash.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran perfected an appeal with respect to the issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a skin disability, entitlement to service connection for migraine headaches, and entitlement to service connection for a sinus disability.  At that time, the Veteran indicated that he did not wish to have a hearing before the Board.  However, in December 2011, he submitted a written statement indicating that he now wished to have a hearing before the Board, by videoconference.  Review of the claims file reveals that the Veteran's hearing has not yet been scheduled.  This must be accomplished before appellate review can proceed.

Additionally, review of the claims file reveals that no copy of the Veteran's DD-214 is associated with the claims file.  On remand, this should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the Veteran's DD-214 with the claims file.

2.  Transfer the Veteran's case to the Waco VARO, and place the Veteran's name on the docket for a hearing before the Board, to be held by videoconference from the Waco VARO, according to the Veteran's July 2010 substantive appeal and his December 2011 request.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


